DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 26, 2020 in application 15/477,050. 
	Claims 1-20 and 22-23 are presented for examinations.   Claims 1, 6, 15, 18 are amended.    Claims 21 and 24 is/are previously cancelled.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on December 26, 2020 have been fully considered but they are not persuasive.
Applicant stated that Chiu et al. does not teach the amended limitation of “wherein the tuned reference circuit comprises reference voltage control logic to generate the current version of the reference voltage based as least in part on the error detection signal and an output signal of the calibration logic.”
Examiner disagreed.   Chiu et al. teach of a voltage control oscillator (VCO) which performs calibration (fig. 7, pg. 54) which based on the single bit error in the setting of the capacitor, perform closed-loop calibration procedure attempts to correct the least significant bit error that may manifest in the tuning of VCO (voltage controlled oscillator, pg. 20) when programming bits are used to tune VCO (pg. 54).    Chiu et al. teach of consideration of the error . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 15-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (US 2018/0143853) in further view of Brumett, Jr. et al. (US 7,779,281) in further view of Chiu et al. (US 2012/0326795). 



logic circuitry to cause modification to a reference voltage to be supplied to one or more components of a processor based at least in part on error detection to be detected for a reference circuit at run-time, wherein the modification to the reference voltage is to account for a change in the reference voltage due to a change in an operating condition (adjusts a supply voltage to the cores … aging-compensating incremental voltage increase is referred to as a voltage guard band, paragraph 39), wherein the modification to the reference voltage comprises a modification from a first power characteristic of the processor to a second power characteristic of the processor (supplies extra voltage to the cores to compensate for transistor aging, paragraph 5, apply a voltage band guard to compensate for core aging, paragraph 6). 
Saeidi et al. does not explicitly teach wherein the first power characteristic and the second power characteristic are each to include a guard band to account for die to die silicon differences. 
Brumett, Jr. et al. teach of each configuration based in part on the critical path delay of an associated device wherein the extra delay, or guard band can be selected based upon characterization tests over a wide range of parameters (e.g., temperature, voltage, current, etc.) performed on the associated silicon (fig. 3a, col. 6 lines 1-14). 
It would have been obvious to modify the apparatus of Saeidi et al. by adding Brumett, Jr. et al. controlling of input power.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing delay or guard band for better optimization (col. 6 lines 1-14). 

Chiu et al. teach of a calibration procedure where at teach setting position, the actual F.sub.OC output is compared to the desired value and the difference between the actual and desired is noted.   The calibration routine looks for the best difference result when looping through the search until a target count is reached (pg. 57).   A closed-loop calibration is performed as the second step of the calibration procedure (fig. 7, pg. 54).   A single bit error in the setting of the capacitors by the programming signal SEL, the closed looped, the actual F.sub.VCO may be off of the desired F.sub.VCO by one capacitor setting in either direction.   The closed-loop calibration procedure attempts to correct the least significant bit error that may manifest in the tuning of VCO (voltage controlled oscillator, pg. 20) when programming bits are used to tune VCO (pg. 54). 
It would have been obvious to modify the apparatus of Saeidi et al. and Brumett, Jr. et al. by adding Chiu et al. VCO calibration scheme.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a way to determine the best setting to set the VCO (pg. 58).    
cores 0-7, paragraph 42).

In regard to claim 3, Saeidi et al. teach the apparatus of claim 1, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores (graphics processing unit, GPU, paragraph 27).

In regard to claim 4, Saeidi et al. teach the apparatus of claim 1, wherein the processor is to comprise one or more processor cores (cores 0-7, paragraph 42).

In regard to claim 5, Saeidi et al. teach the apparatus of claim 1, wherein one or more of: the processor, the logic, and memory are on a single integrated circuit die (integrated circuit chips, paragraph 26).

In regard to claim 15, Saeidi et al. teach one or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to: 
cause modification to a reference voltage to be supplied to one or more components of the processor based at least in part on error detection to be detected for a reference circuit at run-time (aging threshold, paragraph 39), wherein the modification to the reference voltage is to account for a change in the reference voltage due to a change in an operating condition (adjusts a supply voltage to the cores … aging-compensating incremental voltage increase is referred to as a voltage guard band, paragraph 39), wherein the modification to the reference voltage comprises a modification from a first power characteristic of the processor to a second power characteristic of the processor (supplies extra voltage to the cores to compensate for transistor aging, paragraph 5, apply a voltage band guard to compensate for core aging, paragraph 6). 
Saeidi et al. does not explicitly teach wherein the first power characteristic and the second power characteristic are each to include a guard band to account for die to die silicon differences. 
Brumett, Jr. et al. teach of each configuration based in part on the critical path delay of an associated device wherein the extra delay, or guard band can be selected based upon characterization tests over a wide range of parameters (e.g., temperature, voltage, current, etc.) performed on the associated silicon (fig. 3a, col. 6 lines 1-14). 
Refer to claim 1 for motivational statement. 
Saeidi et al. and Brumett, Jr. et al. does not explicitly teach wherein a tuned reference circuit is to generate an error detection signal to cause the modification to the reference voltage, wherein the tuned reference circuit comprises a ring counter to generate the error detection signal based on at least in part on a signal from calibration logic and a current version of the reference voltage, wherein the tuned reference circuit comprises reference voltage control logic to generate the current version of the reference voltage based as least in part on the error detection signal and an output signal of the calibration logic. 
Chiu et al. teach of a calibration procedure where at teach setting position, the actual F.sub.OC output is compared to the desired value and the difference between the pg. 57).   A closed-loop calibration is performed as the second step of the calibration procedure (fig. 7, pg. 54).   A single bit error in the setting of the capacitors by the programming signal SEL, the closed looped, the actual F.sub.VCO may be off of the desired F.sub.VCO by one capacitor setting in either direction.   The closed-loop calibration procedure attempts to correct the least significant bit error that may manifest in the tuning of VCO (voltage controlled oscillator, pg. 20) when programming bits are used to tune VCO (pg. 54). 
Refer to claim 1 for motivational statement. 
In regard to claim 16, Saeidi et al. teach the computer-readable medium of claim 15, wherein the one or more components of the processor are to comprise one or more of: an execution unit or a processor core (cores 0-7, paragraph 42).

In regard to claim 17, Saeidi et al. teach the computer-readable medium of claim 15, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores (graphics processing unit, GPU, paragraph 27).

In regard to claim 22, Saeidi et al. teach the apparatus of claim 1, wherein the operating condition comprises a temperature value (another criteria includes temperature of a particular core or processing unit, paragraph 34). 

In regard to claim 23, Saeidi et al. teach the apparatus of claim 1, wherein the operating condition comprise an age degradation of one or more transistor of the processor (measuring aging of transistors within each of the N cores and providing core aging information to the computer processor means, paragraph 8). 

****************************************
Claims 6-11, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over and further in Brey et al. (US 2009/0327764) in further view of Brumett, Jr. et al. (US 7,779,281) in further view of Chiu et al. (US 2012/0326795).

In regard to claim 6, Brey et al. teach an apparatus comprising:
logic circuitry to cause modification to a power characteristic of a processor between a first power characteristic and a second power characteristic based at least in part on determination of whether the processor is to execute a safety critical application (because computer processor in lower p-states typically results in greater performance and increased power consumption, setting a minimum p-state for the in-band power manager effectively caps the maximum power consumption.   Setting a minimum p-state may be useful in a backup blade server that provides backup services for another primary blade server when the primary blade server fails, paragraph 39-40),
wherein the modification to the power characteristic of the processor is to comprise adjustment to an operating frequency and/or an operating voltage of the processor, wherein the first power characteristic is to be active during operation of the safety critical application and the second power characteristic is to be active before and after the operation of the safety critical application (minimum p-state effectively caps the maximum power consumption, paragraph 39, minimum p-state and maximum p-state, fig. 2, 208, 212).

Brumett, Jr. et al. teach of each configuration based in part on the critical path delay of an associated device wherein the extra delay, or guard band can be selected based upon characterization tests over a wide range of parameters (e.g., temperature, voltage, current, etc.) performed on the associated silicon (fig. 3a, col. 6 lines 1-14). 
It would have been obvious to modify the apparatus of Brey et al. by adding Brumett, Jr. et al. controlling of input power.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing delay or guard band for better optimization (col. 6 lines 1-14). 
Brey et al. and Brumett, Jr. et al. does not explicitly teach wherein a tuned reference circuit is to generate an error detection signal to cause the modification to the power characteristic of the processor, wherein the tuned reference circuit comprises a ring counter to generate the error detection signal based on at least in part on a signal from calibration logic and a current version of the operating voltage, wherein the tuned reference circuit comprises reference voltage control logic to generate the current version of the reference voltage based as least in part on the error detection signal and an output signal of the calibration logic. 
Chiu et al. teach of a calibration procedure where at teach setting position, the actual F.sub.OC output is compared to the desired value and the difference between the actual and desired is noted.   The calibration routine looks for the best difference result pg. 57).   A closed-loop calibration is performed as the second step of the calibration procedure (fig. 7, pg. 54).   A single bit error in the setting of the capacitors by the programming signal SEL, the closed looped, the actual F.sub.VCO may be off of the desired F.sub.VCO by one capacitor setting in either direction.   The closed-loop calibration procedure attempts to correct the least significant bit error that may manifest in the tuning of VCO (voltage controlled oscillator, pg. 20) when programming bits are used to tune VCO (pg. 54). 
It would have been obvious to modify the apparatus of Brey et al. and Brumett, Jr. et al. by adding Chiu et al. VCO calibration scheme.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a way to determine the best setting to set the VCO (pg. 58). 

In regard to claim 7, Brey et al. teach the apparatus of claim 6, wherein the modification is to comprise an increase to the operating voltage and a reduction of the operating frequency (minimum p-state effectively caps the maximum power consumption, paragraph 39).

In regard to claim 8, Brey et al. teach the apparatus of claim 6, wherein the determination of whether the processor is to execute the safety critical application is based at least on input from software or hardware (an in-band power manager is a set of computer program instructions that manages power consumption of the computer, paragraph 14, fig. 2, 130).

server application software or operating system software, paragraph 11).

In regard to claim 10, Brey et al. teach the apparatus of claim 6, comprising logic to determine whether the safety critical application has finished execution (current p-state, current measured operating metrics, calculate an operating state for the computer processor, fig. 2, 142, 134, 218).

In regard to claim 11, Brey et al. teach the apparatus of claim 6, wherein the modification to the power characteristic of the processor is to be reversed in response to a determination that the safety critical application has finished execution (backup blade server normally a high performance of the computer processor is not required and power consumption may be reduced, paragraph 39).

In regard to claim 14, Brey et al. teach the apparatus of claim 6, wherein one or more of: the processor, the logic, and memory are on a single integrated circuit die (the computer of fig. 1 includes a service processor, advance configuration and power interface module, memory, inter-integrated circuit bus, paragraph 17-18).

In regard to claim 18, Brey et al. teach one or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to:
because computer processor in lower p-states typically results in greater performance and increased power consumption, setting a minimum p-state for the in-band power manager effectively caps the maximum power consumption.   Setting a minimum p-state may be useful in a backup blade server that provides backup services for another primary blade server when the primary blade server fails, paragraph 39-40),
wherein the modification to the power characteristic of the processor is to comprise adjustment to an operating frequency and/or an operating voltage of the processor, wherein the first power characteristic to be active during operation of the safety critical application and the second power characteristic is to be active before and after the operation of the safety critical application (minimum p-state effectively caps the maximum power consumption, paragraph 39, minimum p-state and maximum p-state, fig. 2, 208, 212).
Brey et al. does not explicitly teach wherein the first power characteristic and the second power characteristic are each to include a guard band to account for die to die silicon differences. 
Brumett, Jr. et al. teach of each configuration based in part on the critical path delay of an associated device wherein the extra delay, or guard band can be selected based upon characterization tests over a wide range of parameters (e.g., temperature, voltage, current, etc.) performed on the associated silicon (fig. 3a, col. 6 lines 1-14). 
	Refer to claim 6 for motivational statement. 

Chiu et al. teach of a calibration procedure where at teach setting position, the actual F.sub.OC output is compared to the desired value and the difference between the actual and desired is noted.   The calibration routine looks for the best difference result when looping through the search until a target count is reached (pg. 57).   A closed-loop calibration is performed as the second step of the calibration procedure (fig. 7, pg. 54).   A single bit error in the setting of the capacitors by the programming signal SEL, the closed looped, the actual F.sub.VCO may be off of the desired F.sub.VCO by one capacitor setting in either direction.   The closed-loop calibration procedure attempts to correct the least significant bit error that may manifest in the tuning of VCO (voltage controlled oscillator, pg. 20) when programming bits are used to tune VCO (pg. 54). 
Refer to claim 6 for motivational statement. 

In regard to claim 19, Brey et al. teach the computer-readable medium of claim 18, wherein the modification is to comprise an increase to the operating voltage and a reduction of minimum p-state effectively caps the maximum power consumption, paragraph 39).
In regard to claim 20, Brey et al. teach the computer-readable medium of claim 18, wherein the determination that the processor is to execute the safety critical application is based at least on input from software or hardware (an in-band power manager is a set of computer program instructions that manages power consumption of the computer, paragraph 14, fig. 2). 

***************************************
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over and further in Brey et al. (US 2009/0327764) in further view of Brumett, Jr. et al. (US 7,779,281) in further view of Chiu et al. (US 2012/0326795) in further view of Saeidi et al. (US 2018/0143853). 

In regard to claim 12, Brey et al., Brumett, Jr. et al. and Chiu et al. does not explicitly teach the apparatus of claim 6, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores.
Saeidi et al. teach of graphics processing unit, GPU (paragraph 27).
It would have been obvious to modify the apparatus of Brey et al., Brumett, Jr. et al. and Chiu et al. by adding Saeidi et al. graphical processing unit.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would allow other system components to be implemented as a system on chip (SOC) (paragraph 25-27, fig. 2). 


Saeidi et al. teach of multiple cores 0-7 (paragraph 42).
Refer to claim 12 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov